Petition was filed to validate refunding bonds under the refunding Act of 1931 and Section 6, Article 9, Florida Constitution.
The ultimate facts revealed to the Court by petition and exhibits attached are that the petitioner has outstanding road and bridge bonds with accrued interest aggregating $955,000.00; the rate of interest ranging from 3% to 6% on a graduated scale. It is alleged, as a conclusion, that it is for the best interest of the district and taxpayers that said bonds be refunded; that all acts and things have been done as required by law to do so.
The refunding bonds are to be numbered from I to 995 and are to mature in stated graduated amounts in numerical order from 1943 to 1972. The first forty-six bonds to bear 3 1/2% interest per annum and the remainder 4%. Bonds 451 to 669 are callable in inverse order on and after 1961. Bonds 670 to 995 are callable in inverse order on and after 1966.
1. The first question is, are the allegations in the petition sufficient to give the court jurisdiction of the subject matter? *Page 20 
Omitting the bare conclusions of the pleader the petition shows no facts to warrant relief as prayed. It has always been fundamental that the actor in any court who asked the benefit of judicial approval should as a necessary prerequisite disclose by proper allegation the ultimate facts upon which the judgment is to rest. The refunding Act does not require a validation and when petitioners proceed under it they should properly plead their case. Any other interpretation would force the citizen and taxpayer to assume the burden of disproving petitioner's case. Notoriously absent here is any showing of inability to pay present obligations. The rights and remedies of the contracting parties were fixed when the bonds were originally issued and the burden of alleging and proving another status should be upon the moving party.
The Court takes notice that the refunding Act of 1931, Chapter 15772, General Laws, 1931, was passed at a time of great public financial distress and it was contemplated that only those so involved should utilize it. It is unfair for one generation to pass to the next obligations merely because credit has been made easier. Such was not the purpose of the refunding Act of 1931. Each generation has its own financial problems and obligations. Unnecessary extension of obligations will ultimately lead to bankruptcy. The obligations should be met as the benefits procured by same are being depleted. It is petitioner's obligation to make an honest effort to discharge these obligations according to contract, not to defer them without just cause. We held at this term that it was the duty of county commissioners to pay and discharge bonds where sufficient funds were on hand, rather than renew the bonds. See Suwannee County v. State, *Page 21 2 So.2d 850, 147 Fla. 477. By the same token it is the duty of the board to proceed according to law to raise the necessary funds in accordance with their contract. Were it a case of difference in judgment between the county commissioners and this Court, theirs would prevail. Where, as here, the record is silent of any need for the action taken we must hold that the board has abused its discretion.
2. If by any chance the petition could be held legally sufficient the relief could not be granted under the testimony. A portion of the outstanding bonds, to wit, $146,000.00, are non-callable. Petitioner has no knowledge where same are held or whether they can be refunded. In short, the case made on the evidence is purely conjective as to saving. There is nothing definite or certain about accomplishing the result. The greater portion of the outstanding bonds are refunding bonds issued in 1938, all due in 1968. They are callable and bear 4% interest to July, 1945. Petitioner's accountant figures a saving on one item of over $56,000.00 under this plan. This is not a saving but only a deferment for future payment. The testimony does not show inability to meet present requirements or where any appreciable saving can be made. Therefore the testimony is as deficient as the petition.
3. The petitioners are attempting, without a vote of the electorate, to issue serial or non-callable bonds in lieu of callable bonds. The question then, is not that an increase of the original obligation are violative of Section 6, Article 9, of the Florida Constitution. If the proposed bonds are issued the obligation of the taxpayer is two-fold. First, to pay; second, to pay interest until maturity. The latter is an added obligation *Page 22 
nonexistent heretofore and unauthorized unless incurred by vote of the electorate as required by law. See Suwannee County v. State, supra.
The decree should be reversed.
WHITFIELD and CHAPMAN, J. J., concur.